Citation Nr: 1728453	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-23 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the service-connected major depressive disorder with adjustment disorder and post-traumatic stress disorder (PTSD) (in remission) prior to May 19, 2005.

2.  Entitlement to an evaluation for the service-connected major depressive disorder with adjustment disorder and post-traumatic stress disorder (PTSD) (in remission) in excess of 30 percent from May 19, 2005 to October 1, 2014; and in excess of 50 percent thereafter. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1990 to July 1991, with additional service in the Army National Guard.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office, (RO) in Huntington, West Virginia.  In that rating decision, the RO awarded service connection for major depressive disorder, effective from January 2004, and assigned a noncompensable evaluation prior to October 26, 2009, and thereafter an evaluation of 30 percent.  

In a January 2013 decision, the Board awarded service connection for post-traumatic stress disorder as associated with major depressive disorder, and remanded the claims for increased rating and an earlier effective date for award of service connection for major depressive disorder in order to provide the Veteran with a statement of the case (SOC) in accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  In a February 2013 rating decision, the RO implemented the award for service connection for PTSD.

By the way of a July 2013 rating decision, the RO awarded an earlier effective date of February 16, 1995 for award of service connection for major depressive disorder, and assigned a noncompensable evaluation prior to May 19, 2005 and thereafter, an evaluation of 30 percent.  The Veteran was issued a July 2013 SOC that explained why earlier effective and higher ratings were not warranted.  

In a November 2014 rating decision, the RO increased the assigned evaluation from 30 to 50 percent, effective from October 2, 2014.  As the Veteran has not been granted the maximum rating available for this disability, the increased rating claim remains pending on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 160 (1991).  

The claim came back before the Board in May 2015, but was remanded again for further development.  
	
The Board notes that in the Veteran's August 2013 VA Form 9, the Veteran specifically requested not to have a hearing before the Board.  However, in an October 2015 statement in support of the claim, the Veteran requested a hearing before the Board.  To this date, a hearing has not been scheduled for the Veteran.  The Board has decided to refer this hearing request to the Agency of Original Jurisdiction (AOJ) for appropriate action because 90 days have passed following notification of certification and good cause has not been shown to allow the hearing.  See 38 C.F.R. § 20.1304 (2016).  

Entitlement to a TDIU has been raised by the evidence of the record.  The Board has characterized the issues on appeal to include entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  This claim is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.  


FINDING OF FACT

For the appeal period prior to May 19, 2005, and thereafter, the Veteran's major depressive disorder with adjustment disorder and post-traumatic stress disorder (PTSD) (in remission) have been manifested by symptoms of occupational and social impairment, with deficiencies in most areas; symptoms of total occupational and social impairment have not been shown.  


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for major depressive disorder with adjustment disorder and post-traumatic stress disorder (PTSD) (in remission) prior to May 19, 2005 and thereafter have been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Codes 9434 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, required notice was provided, and the Veteran has not either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, Social Security Administration (SSA) records, VA treatment records, private treatment records, and military personnel records have been obtained.

Also, the Veteran was afforded VA examinations in July 1996, October 2009, May 2011, and November 2014 for his mental disorders/PTSD.  The Board finds that these VA examinations are adequate for rating purposes because they were based were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and described the claimed disabilities in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).  

In May 2015, the case came before the Board.  However, it was remanded in order to: (1) arrange for a new medical opinion to be provided to distinguish the symptoms between the Veteran's neurocognitive disorder and his mental disorders; (2) obtain records from SSA; and (3) furnish the Veteran with a supplemental statement of the case (SSOC).  A medical opinion was provided in July 2016, the Veteran's SSA records were obtained, and an SSOC was furnished in July 2016.  

Accordingly, the Board finds that there was substantial compliance with the May 2015 Board remand directives.  See Stegall v. West, 11 Vet. App. 2689 (1998).   As it stands, the record includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. §  3.159 (c)(4) (2016).  

II.  Legal Criteria, Factual Background, Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (a) (2016).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, the Board will assign staged ratings for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9434, for his major depressive disorder with adjustment disorder and post-traumatic stress disorder (PTSD) (in remission).  Under these criteria, a 0 percent rating is warranted where a mental condition has been formally diagnosed, but symptoms are not severe enough to either interfere with occupational and social functioning or to require continuous medication.  

A 10 percent rating is warranted where the psychiatric condition produces occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  

A 30 percent rating is warranted where the psychiatric condition produces occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted where the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where the psychiatric condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  38 C.F.R. § 4.21 (2016); Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.
In addition to these criteria, the Board must consider any reported GAF scores, which reflect psychological, social, and occupational functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores do not, however, necessarily mandate a 100 percent evaluation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

The Board also acknowledges that VA noted that "[t]he American Psychiatric Association has determined that the GAF score has limited usefulness in the assessment of the level of disability."  79 Fed. Reg. 45,093, 45,097 (Aug. 4, 2014).  However, as the versions of the applicable regulations effective prior to August 4, 2014, rely on the 4th, and not the 5th, edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM), the Board will still consider the GAF scores of record as probative.  

GAF scores of 61-70 indicate some mild symptoms or some difficulty in social, occupational, or school functioning, with the ability to generally function pretty well and have some meaningful personal relationships.  DSM-IV (1994).  GAF scores of 51-60 indicate moderate symptoms, such as a flat affect, circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, as evidenced by having few friends and having conflicts with peers or co-workers.  Id.  GAF scores of 41-50 indicate serious symptoms, such as suicidal ideation, severe obsessional rituals, and frequent shoplifting, or serious impairment in social, occupational, or school functioning, as evidenced by having no friends and being unable to keep a job.  Id.  

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).
Here, the Veteran is seeking entitlement to an initial compensable evaluation prior to May 19, 2005, an evaluation in excess of 30 percent from May 19, 2005 to October 1, 2014, and thereafter, and an evaluation in excess of 50 percent for major depressive disorder with adjustment disorder and post- traumatic stress disorder (PTSD) (in remission).  

In a June 1996 statement in support of claim, the Veteran stated that he had trouble sleeping and had been on medication for the past three years to help with this.  He also had severe spells of depression and had to take medication for it.  He suffered from headaches and short-term memory loss.  

In July 1996, the Veteran was given a VA examination for his mental disorders.  The Veteran reported that his depression began in the military.  During the time in the military, the Veteran had been exposed to combat and was involved with guard duty and transportation of dead bodies at the base.  The Veteran felt unsafe, had poor sleep, and was concerned about scud missiles.  The Veteran had difficulty with his boss, who threatened him while he was in the Persian Gulf.  After separating from the military, he became increasingly depressed and did not know how to go one with his life.  He made one suicide attempt and was hospitalized for a day at the hospital.  The Veteran's concentration and memory were poor.  He had difficulty falling asleep at night.  The Veteran had a history of drinking, and acknowledged a history of blackouts.  At this time of the examination, the Veteran was employed as a supply technician for the Army.  On mental status examination, the Veteran was casually dressed.  The Veteran's mood was depressed.  He denied hallucinations and paranoid ideations.  The Veteran was diagnosed with major depression and alcohol abuse at Axis I and depression at Axis IV.  He was assigned a GAF of 50.  

From April 2001 to June 2001, VA treatment records revealed that the Veteran was admitted to a Substance Abuse Rehabilitation Program/Clinic.  He stated that he had been using alcohol and cocaine for many years.  He started using drugs when his mother died.  He reported having frequent suicidal thoughts.  He admitted to having two unsuccessful suicidal attempts in 1992 and 1995.  He also reported feeling depressed because of not getting enough sleep and waking up in the middle of the night.  His judgment and insight were poor by history.  
Additionally, April 2001 VA outpatient treatment records showed that the Veteran had serious problems getting along with his father.  He admitted to using cocaine.  The Veteran said that he spent $100 on alcohol and $500 on drugs in a month.  He denied suicidal thoughts.  On mental status examination, he was alert, oriented, cooperative, and calm.  His speech was clear, but his mood was depressed and his affect was constricted.  He was diagnosed with cocaine and alcohol dependence.  The Veteran also reported experiencing serious depression and anxiety.  He experienced psychological or emotional problems on 12 days during the past 30 days.  He denied thoughts of suicide or having attempted suicide.  

In an October 2003 VA outpatient social work evaluation note, the Veteran stated that his mother's passing three years ago left him feeling like he did not have a friend.  The grief and loss led him to drink and use drugs more.  His wife asked him to leave after he got into a physical fight with his son.  The Veteran was diagnosed with alcohol dependence, cocaine dependence, PTSD,  and depression at Axis I.  His GAF score was 43.  

In May 2005, the Veteran went for a psychiatry consultation at a VA medical center.  The initial consultation was generated when the Veteran was in a substance abuse program for evaluation and management for his PTSD symptoms.  The Veteran reported that he had been suffering from PTSD symptoms.  He had nightmares, flashbacks, and intrusive thoughts.  He avoided crowds of people and things which might bring about war memories.  While he was in the Persian Gulf, he was fearful of the chemicals and scud missiles being fired at them.  He witnessed Iraqi deaths.  

In October 2008, the Veteran's girlfriend submitted a letter dated November 2008 explaining the symptoms she observed relating to the Veteran.  In the past four years, the Veteran's girlfriend noticed that the Veteran had difficulty sleeping, frequently suffered from anxiety, had nightmares, had anger management issues, and had problems with forgetfulness.  

In an October 2008 statement in support of claim, the Veteran stated that he had not been able to maintain a job due to his emotional and physical outbursts and reaction to others.  

In October 2009, the Veteran was given a VA examination for PTSD.  On this examination, it was noted that the Veteran had been to outpatient treatment multiple times between 1986 and 2009 for treatment for depression, PTSD symptoms, alcohol and cocaine dependence.  The Veteran had also been hospitalized in 2000 for 28 days for inpatient substance abuse treatment program and in 2003-2004 and 2007.  The Veteran had three suicide attempts.  The Veteran was also taking medication for his depression and sleep problems.  The Veteran reported feeling depressed, anxious, and irritable.  His symptoms have waxed and waned over the years.  The Veteran reported that he was currently using alcohol.  Upon examination, the Veteran appeared neatly groomed and dressed.  His affect was constricted and his mood was anxious.  He did not have any delusions.  The Veteran had good judgment.  He occasionally had difficulty staying asleep.  The Veteran denied homicidal and suicidal ideations.  The Veteran denied having obsessive/ritualistic behavior.  His memory was normal.  The Veteran stated that he was not currently employed due to the effects of his mental disorders.  The examiner concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  

According to VA treatment notes, in December 2009, the Veteran was hospitalized due to substance abuse.  He came to the hospital staggering, unable to ambulate without assistance, and confused.  He had been smoking crack.  The Veteran wanted to be detoxed.  

In May 2011, the Veteran was afforded another  VA examination for PTSD.  It was noted that the Veteran was separated from his wife.  He had a son, which he maintained a relationship with.  The Veteran said that he currently lived with his girlfriend, but the relationship was not good.  He was stressed about this.  He had not been working since 2008 when he lost his job.  Upon examination, the Veteran was casually dressed, and appeared cooperative and friendly.  His speech was hesitant and slow.  The Veteran stated that taking medication helped reduce his depressive symptoms.  The Veteran did not have delusions and his judgment was fair.  The Veteran denied hallucinations and panic attacks.  He also denied homicidal and suicidal thoughts.  He had the ability to maintain minimum personal hygiene.  The Veteran did not have a problem with the activities of daily living.  The Veteran's memory was mildly impaired.  Although the Veteran was not diagnosed with PTSD, he was diagnosed with depressive disorder, alcohol dependence, and cocaine dependence.  His GAF score was 51.  

In October 2011, an addendum VA medical opinion was provided.  The examiner concluded that the October 2009 and May 2011 VA examinations, which found that the Veteran did not meet the criteria for a PTSD diagnosis, did not list every symptom that the Veteran had.  Therefore, he opined that the Veteran did meet the criteria for PTSD at least from 2005 for several years after, due to his experiences in the Gulf War.  However, it appeared that his PTSD was in remission when the 2009 and 2011 examinations were done.  

In March 2011, the Veteran was seen at a VA outpatient mental health clinic.  The doctor noted that he Veteran had been to the ER on December 20, 2009 with confusion related to cocaine and returned again on December 25, 2009.  The Veteran reported feeling depressed and having poor sleep.  He denied having suicidal/homicidal ideations.  On mental status examination, his appearance was normal and he was well groomed.  His attitude was pleasant, polite, and cooperative.  His mood was depressed.  His speech was normal.  He had fair memory and judgment.  He was diagnosed with depressive disorder at Axis I along with cocaine and alcohol dependency.  The Veteran was assigned a GAF score of 60.  

In September 2011, the Veteran was seen in a VA mental health outpatient clinic.  On mental status examination, his appearance was normal and he was appropriately groomed with fair hygiene.  His mood was irritable.  It was noted that the Veteran was getting frustrated because of his difficulties expressing himself due to dysarthria.  He denied hallucinations and homicidal/suicidal ideations.  His thought process was linear and logical.  He was diagnosed with depressive disorder at Axis I and alcohol dependence.  He was assigned a GAF score of 55.  The examiner concluded that the Veteran was psychiatrically stable and not a danger to himself or others.  

Also, in July 2012, the Veteran was admitted to the hospital because he had a seizure due to heavy amounts of alcohol in his blood.  In 2011, the Veteran was diagnosed with a neurocognitive disorder following a neuropsychology evaluation.  

In his August 2013 VA Form 9, the Veteran stated that he was discharged from the army due to severe stress from the job.  He was the only person working to support his family.  After he was unemployed, his depression, anxiety, family relations, and drinking increased.  He wanted to kill himself three times and started using crack cocaine to relieve his pain.  

From August 28, 2014 to September 11, 2014, the Veteran was admitted to a VA hospital/psychiatric ward for alcohol detox.  In a psychology consultation note for discharge planning, it was reported that the Veteran's background included bereavement (related to the death of his dog), depressive disorder, PTSD, tobacco use disorder, alcohol dependence, and a history of polysubstance abuse.  On mental status examination, the Veteran appeared neatly groomed and appropriately dressed.  His affect was stable and calm.  He denied suicidal/homicidal ideation.  He did not have any delusions or hallucinations.  His speech was slowed.  

In November 2014, the Veteran was provided a VA examination for his mental disorders.  The Veteran was diagnosed with major depressive disorder, neurocognitive disorder, and alcohol use disorder.  Symptoms of major depressive disorder included depressed mood and lack of interest in activities.  Due to his mental disabilities, the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran had not been employed since 2008, when he had a stroke.  The Veteran reported that him and his wife were separated.  He was living with his girlfriend.  He did not go out much, unless it was to his girlfriend's family gatherings. The Veteran reported that he was admitted to a detox unit on August 29, 2014 due to history of drinking alcohol.  He left the unit in 2014.  On mental status examination, the Veteran appeared normal and appropriately groomed.  His speech was fluent with mild speech deficits.  His mood was depressed an anxious.  He denied hallucinations and homicidal/suicidal ideations.  His though process was linear and logical.  He still had sleep impairment problems.  The Veteran did not have feelings of hopelessness.  In July 2014, the Veteran's pet died and he started drinking more because he was depressed.  He received a DUI in March 2014.  His symptoms included, depressed mood, anxiety, chronic sleep impairment, and impairment in short and long term memory and judgment.  

In December 2015, the Veteran was admitted to the hospital due to having a seizure.  It was reported that the Veteran had a history of seizures.  

The Board finds that the Veteran is entitled to an evaluation of 70 percent, but no higher, for the entire period on appeal for his major depressive disorder with adjustment disorder and PTSD (in remission).  The evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, and thinking/or mood.  Review of the record shows that the Veteran suffered from chronic sleep impairment for which he had to continuously take medication.  The Veteran suffered from memory loss and poor concentration.  The Veteran admitted to sometimes having severe spells of depression and anxiety, which he took medication for.  Also, the Veteran had thoughts of suicide.  The Veteran had a long history of drug and alcohol abuse for which the Veteran sought help for in treatment programs numerous times.  The Veteran began using cocaine when his mother passed away in 2000.  From August 2014 to September 2011, the Veteran was admitted to a VA hospital/psychiatric ward for detox from alcohol.  In one month, the Veteran spent $200 on alcohol and $500 on drugs.  The Veteran stated that he was separated from his wife and lived with his girlfriend; however, the Veteran felt that his relationship with his girlfriend was not good.  The Veteran had a difficult relationship with his father.  The Veteran had anger management issues in which he had emotional and physical outburst against others.  The Veteran stated that he did not like to be with crowds of people and did not go out very much.  

In December 2009, the Veteran was admitted to the hospital emergency room due to substance abuse.  The Veteran had been smoking cocaine.  He was confused and staggering when he came into the hospital.  The Veteran was also hospitalized in July 2012 and December 2015 because of his seizures.  

It is clear that throughout the appeal period, the Veteran has struggled with depression, anxiety, chronic sleep impairment, and other psychiatric disorders that could only be lessened through the use of medication.  The Veteran has also struggled with alcohol and drug use for which he has been hospitalized for.  Most recently, the Veteran has suffered from seizures.  The Veteran admitted that he had not worked since 2008 due to his mental disorders.  Additionally, the Veteran's GAF scores have ranged from 43-60.  These scores contemplate moderate to severe symptoms.  Therefore, the Board finds that the Veteran's symptoms more nearly approximate deficiencies in most areas for the entire period on appeal.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2016).  

A 100 percent evaluation, however, is not for assignment.  The evidence of record does not support symptoms of total social and occupational impairment.  Although the Veteran is currently not able to maintain employment due to his disability, he does not have total social impairment.  The Veteran maintains a relationship with his girlfriend, although not good, and he sometimes attends her family gatherings.  The Veteran also has a few friends.  Again, the Veteran's significant symptoms and difficulties in psychiatric functioning are not of the same "frequency, severity, and duration" that would equate to total social impairment.  Moreover, the Veteran has been noted to have appropriate hygiene throughout the period on appeal.  It has not been shown that the Veteran is in danger of harming himself or others.  There has not been an assertion of an inability to perform other daily tasks.  Also, Veteran's memory and speech impairments were contributed to his diagnosis of neurocognitive disorder and not a mental disorder.  See July 2016 C & P examination note.  The Veteran has not been shown to have had significant obsessional or ritualistic tendencies.  

The Board has also considered the statements by the Veteran and his girlfriend regarding the severity of his mental disability, and acknowledges that they are competent to report the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.159 (a)(2) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran and his girlfriend do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of the Veteran's service-connected anxiety and depressive disorder.

Finally, the Veteran's GAF scores for this period do not mandate the assignment of a 100 percent evaluation, as they contemplate moderate to severe symptoms, which is adequately reflected in the 70 percent evaluation.  When considering all the other symptoms of record, the Board finds that Veteran's symptoms most closely approximate a 70 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code (2016). 


ORDER

Entitlement to a rating of 70 percent, for the appeal period prior to May 19, 2005 and thereafter, for the service-connected major depressive disorder with adjustment disorder and post-traumatic stress disorder (PTSD) (in remission)is granted, subject to laws and regulations. 


REMAND

Unfortunately, the Board must remand the issue of entitlement to a TDIU for additional procedural and evidentiary development.  
	
The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109 (Fed. Cir. 2009) (an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

Here, the Veteran has asserted that he has been unemployed since 2008 due to his mental disabilities.  Specifically, in an October 2008 statement in support of claim, the Veteran stated that he was not able to maintain a job in part because of his emotional and physical outbursts and reaction to others.  He complained that the medication made him dizzy, confused, and effected his concentration.  Therefore, TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

However, the Board finds that a decision on this claim is not appropriate at this time.  The Board concludes that a remand is required for further development of the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally, provide the Veteran with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.  

2.  After the above development has been completed, arrange for a VA examiner to provide an addendum medical opinion commenting on the Veteran's ability to function in an occupational environment with respect to his service-connected mental disabilities.  

Specifically, the VA examiner should document any reported education and work experience.  Also, the VA examiner should describe the functional impairment caused solely by the service-connected major depressive disorder with adjustment disorder and post-traumatic stress disorder (PTSD) (in remission).  The VA examiner should keep in mind that the Veteran's neurocognitive disorder is not a service-connected disability, and should focus on the impact that the Veteran's mental disabilities have on his ability to work.  

3.  After completing all indicated development above, readjudicate the claim of entitlement to a TDIU in light of all the evidence of record.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case (SSOC) should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


